EXHIBIT 10.1



T D A M E R I T R A D E H O L D I N G
C O R P O R A T I O N L O N G - T E R M
I N C E N T I V E P L A N
(February 18, 2016 Amendment and Restatement)
1. History, Purpose and Term of Plan.
1.1  History.  The Plan was originally adopted by the Ameritrade Holding
Corporation ("Old Ameritrade") effective as of October 1, 1996 (the "Original
Effective Date"). Pursuant to an agreement and plan of merger, Old Ameritrade
became a subsidiary of the Company, a newly formed corporation, effective as of
September 9, 2002, and thereafter the Company assumed the Plan, and all
outstanding obligations under the Plan. The Board approved an amendment and
restatement of the Plan on September 7, 2005, and Company stockholders approved
such amendment and restatement on January 4, 2006. The Board subsequently
approved this amendment and restatement of the Plan on January 19, 2006 (the
"2006 Restatement Date"), and Company stockholders approved this amendment and
restatement of the Plan on March 9, 2006. The Board approved an additional
amendment and restatement of the Plan, subject to Company stockholder approval,
on November 9, 2009, and stockholders approved the Plan on February 25, 2010.
The HR & Compensation Committee approved additional amendments on February 24,
2010. The stockholders again approved the Plan on February 16, 2011. The HR &
Compensation Committee and the Board approved this amendment and restatement of
the Plan on November 19, 2015 and November 20, 2015, respectively, and
stockholders approved the Plan on February 18, 2016.
1.2  Purpose.  The purposes of this Plan are to attract, retain and reward
Service Providers and to promote the success of the Company's business. The Plan
seeks to achieve this purpose by providing for Awards in the form of Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares and Performance Units.
 
1.3  Term.  The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed. However, all Incentive Stock Options shall
be granted, if at all, no later than November 18, 2025.
2. Definitions and Construction.
2.1  Definitions.  Whenever used herein, the following terms shall their
respective meanings set forth below:
(a) "Administrator" means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 3 of the Plan.
(b) "Applicable Laws" means the requirements relating to the administration of
stock-based awards or equity compensation programs under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Stock is listed or quoted and the applicable laws
of any foreign country or jurisdiction where Awards are, or will be, granted
under the Plan.
(c) "Award" means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units.
(d) "Award Agreement" means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.
(e) "Board" means the Board of Directors of the Company.
(f) "Change in Control" means the occurrence of any of the following events
after the 2006 Restatement Date:




--------------------------------------------------------------------------------



(i) A change in the ownership of the Company. A change in the ownership of the
Company will occur on the date that any one person, or more than one person
acting as a group, acquires ownership of the Stock of the Company that, together
with the Stock held by such person or group, constitutes more than fifty percent
(50%) of the total fair market value or total voting power of the Stock of the
Company; provided, however, that for purposes of this subsection (i), the
acquisition of additional Stock by any one person, or more than one person
acting as a group, who is considered to own more than fifty percent (50%) of the
total fair market value or total voting power of the Stock of the Company shall
not be considered a Change of Control; and provided further, that if the
stockholders of the Company immediately before the change in ownership continue
to retain, immediately after the change in ownership, in substantially the same
proportions as their ownership of the total fair market value or total voting
power of the Stock of the Company immediately prior to the change in ownership,
the direct or indirect beneficial ownership of fifty percent (50%) or more of
the total fair market value or total voting power of the Stock of the Company or
of the ultimate parent entity of the Company, such event will not be considered
a Change in Control under this subsection (i); or
(ii) A change in the effective control of the Company. A change in the effective
control of the Company shall occur on the date that: (1) the Board determines,
in its sole and absolute discretion, that any one person, or more than one
person acting as a group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of the Stock of the Company possessing up to fifty percent (50%) or
more of the total voting power of the Stock of the Company, in each case whether
such acquisition is by means of a tender offer, exchange offer, merger, business
combination or otherwise; or (2) a majority of members of the Board of Directors
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by
 
a majority of the members of the Board of Directors prior to the date of the
appointment or election. For purposes of this subsection (ii), if any one
person, or more than one person acting as a group, is considered to effectively
control the Company, the acquisition of additional control of the Company by the
same person or persons shall not be considered a Change of Control; or
(iii) A change in the ownership of a substantial portion of the Company's
assets. A change in the ownership of a substantial portion of the Company's
assets shall occur on the date that any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
fifty percent (50%) of the total fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions; provided,
however, that for purposes of this subsection (iii), the following shall not
constitute a change in the ownership of a substantial portion of the Company's
assets: (1) a transfer to an entity that is controlled by the Company's
stockholders immediately after the transfer; or (2) a transfer of assets by the
Company to: (A) a stockholder of the Company (immediately before the asset
transfer) in exchange for or with respect to the Company's Stock; (B) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the Company; (C) a person, or more than one
person acting as a group, that owns, directly or indirectly, fifty percent (50%)
or more of the total value or voting power of all the outstanding Stock of the
Company; or (D) an entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
this subsection 2.1(f)(iii)(2)(C). For purposes of this subsection (iii), gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.




--------------------------------------------------------------------------------



For purposes of this Section 2.1(f), persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A. Further and for the avoidance of doubt, a transaction
will not constitute a Change in Control if: (i) its primary purpose is to change
the state of the Company's incorporation, or (ii) its primary purpose is to
create a holding company that will be owned in substantially the same
proportions by the persons who held the Company's securities immediately before
such transaction.
(g) "Consultant" means any person, including an advisor, engaged by the Company
or a Related Entity to render services to such entity.
(h) "Code" means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.
(i) "Committee" means a committee of Directors or other individuals satisfying
Applicable Laws appointed by the Board in accordance with Section 3 of the Plan.
(j) "Committee Designate" means any committee comprised of (1) one or more
individual (or individuals) who are then serving as a member(s) of the Board or
(2) one or more Officer (or Officers).
(k) "Company" means TD Ameritrade Holding Corporation, a Delaware corporation,
or any successor thereto.
(l) "Covered Employee" means an Employee who is, or could be, a "covered
employee" within the meaning of Section 162(m) of the Code.
(m) "Director" means a member of the Board.
 
(n) "Disability" means, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receipt by the
Employee of income replacement benefits for a period of not less than three
(3) months under an applicable disability benefit plan of the Company.
(o) "Dividend Right" means a credit, made at the discretion of the
Administrator, to the account of a Participant in an amount equal to the cash
dividends paid on one Share for each Share represented by an Award held by such
Participant.
(p) "Employee" means any person, including Officers and Directors, who are
employed by the Company or a Related Entity. Neither service as a Director nor
payment of a director's fee by the Company or Related Entity will be sufficient
to constitute "employment" by the Company or Related Entity.
(q) "Exchange Act" means the Securities Exchange Act of 1934, as amended.
(r) "Fair Market Value" means, as of any date and unless the Administrator
determines otherwise, the value of Stock determined as follows:
(i) If the Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq Global Select Market, the
Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq Stock Market,
its Fair Market Value will be the closing market composite price for such Stock
as quoted on such exchange or system for the day of determination, as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable;
(ii) If the Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value of a Share of Stock will
be the mean between the high bid and low asked prices for the Stock for the day
of determination, as reported in The Wall




--------------------------------------------------------------------------------



Street Journal or such other source as the Administrator deems reliable; or
(iii) In the absence of an established market for the Stock, the Fair Market
Value will be determined in good faith by the Administrator.
(iv) Notwithstanding the preceding, for federal, state, and local income tax
reporting purposes and for such other purposes as the Administrator deems
appropriate, the Fair Market Value shall be determined by the Administrator in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.
(s) "Incentive Stock Option" means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
(t) "Non-Qualified Stock Option" means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(u) "Officer" means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
(v) "Option" means an Incentive Stock Option or a Non-Qualified Stock Option
granted pursuant to Section 6 of the Plan.
(w) "Option Price" means the price at which Shares may be purchased upon the
exercise of an Option pursuant to Section 6.3.
(x) "Parent" means a "parent corporation," whether now or hereafter existing, as
defined in Section 424(e) of the Code.
(y) "Participant" means the holder of an outstanding Award.
 
(z) "Performance-Based Award" means any Award granted to selected Service
Providers pursuant to this Plan, but which are subject to the terms and
conditions set forth in Section 12. All Performance-Based Awards granted to
Covered Employees are, unless specifically noted to the contrary by the
Administrator, intended to qualify as performance-based compensation under
Section 162(m) of the Code.
(aa) "Performance Goals" means the goal(s) determined by the Administrator (in
its discretion) to be applicable to a Participant with respect to an Award. As
determined by the Administrator, the Performance Goals applicable to an Award
may provide for a targeted level or levels of achievement using one or more of
the following measures: (i) cash flow, (ii) client growth (assets or accounts),
(iii) client satisfaction, (iv) earnings (v) economic value added, (vi) expense
control, (vii)  income, (viii) revenue, (ix) market share, (x) product quality,
(xi) total stockholder return, and (xii) working capital. The Performance Goals
may differ from Participant to Participant and from Award to Award. Any
Performance Goal used may be measured (1) in absolute terms, (2) in combination
with another Performance Goal or Goals (for example, but not by way of
limitation, as a ratio or matrix), (3) in relative terms (including, but not
limited to, as compared to results for other periods of time, against financial
metrics, and/or against another company, companies or an index or indices),
(4) on a per-share or per-capita basis, (5) against the performance of the
Company as a whole or a specific business unit(s), business segment(s) or
product(s) of the Company, and/or (6) on a pre-tax or after-tax basis. The
Administrator, in its discretion, will determine under Section 12 whether any
significant element(s) or item(s) will be included in or excluded from the
calculation of any Performance Goal with respect to any Participants (for
example, but not by way of limitation, the effect of mergers and acquisitions).
As determined in the discretion of the Administrator, achievement of Performance
Goals for a particular Award may be calculated in accordance with the Company's
financial statements, prepared in




--------------------------------------------------------------------------------



accordance with generally accepted accounting principles, or as adjusted for
certain costs, expenses, gains and losses to provide non-GAAP measures of
operating results.
(bb) "Performance Period" means a period established by the Administrator
pursuant to Section 12 of the Plan at the end of which one or more Performance
Goals are to be measured. As determined by the Administrator in its sole
discretion, the duration of each Performance Period shall equal a fiscal year of
the Company or another period longer or shorter than a fiscal year but, in any
case, not shorter than a fiscal quarter or longer than twenty (20) consecutive
fiscal quarters (or five (5) fiscal years).
(cc) "Performance Share" means an Award granted to a Service Provider pursuant
to Section 10 of the Plan.
(dd) "Performance Unit" means an Award granted to a Service Provider pursuant to
Section 10 of the Plan.
(ee) "Period of Restriction" means the period during which the transfer of
Restricted Stock or Restricted Stock Units are subject to restrictions and
therefore, the Shares are subject to a substantial risk of forfeiture. Such
restrictions may be based on the passage of time, continued service, the
achievement of Performance Goals, and/or the occurrence of other events as
determined by the Administrator.
(ff) "Plan" means this TD Ameritrade Holding Corporation Long-Term Incentive
Plan.
(gg) "Related Entity" means any Parent, Subsidiary and any business,
corporation, partnership, limited liability company or other entity in which the
Company, a Parent or a Subsidiary holds a substantial ownership interest,
directly or indirectly.
(hh) "Restricted Stock" means an Award granted to a Service Provider pursuant
Section 8 of the Plan.
(ii) "Restricted Stock Unit" means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 9 of the Plan to receive the value
associated with a
 
share of Stock on a date determined in accordance with the provisions of the
Plan and the Participant's Award Agreement.
(jj) "Rule 16b-3" means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(kk) "Section 16(b)" means Section 16(b) of the Exchange Act.
(ll) "Section 409A" means Section 409A of the Code, and any proposed, temporary
or final Treasury Regulations and Internal Revenue Service guidance thereunder,
as each may be amended from time to time.
(mm) "Service Provider" means an Employee, Director or Consultant.
(nn) "Share" means a share of Stock, as adjusted in accordance with Section 5.3
of the Plan.
(oo) "Stock" means the common stock of the Company, or in the case of certain
Stock Appreciation Rights or Performance Units, the cash equivalent thereof.
(pp) "Stock Appreciation Right" or "SAR" means an Award, granted alone or in
connection with an Option, that pursuant to Section 7 of the Plan is designated
as SAR.
(qq) "Subsidiary" means a "subsidiary corporation", whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(rr) "Tax Obligations" means tax and social insurance or social security
liability obligations and requirements in connection with the Awards, including,
without limitation, (a) all federal, state, and local income, employment and any
other taxes (including the Participant's FICA obligation) that are required to
be withheld by the Company or the employing Company affiliate, (b) the
Participant's and, to the extent required by the Company (or Subsidiary), the
Company's (or Subsidiary's) fringe benefit tax liability, if any, associated
with the grant,




--------------------------------------------------------------------------------



vesting, exercise of an Award or sale of Shares, and (c) any other taxes or
social insurance or social security liabilities or premium the responsibility
for which the Participant has, or has agreed to, bear with respect to such Award
(or exercise thereof or issuance of Shares thereunder).
3. Administration.
3.1  Administration.  The Plan shall be administered by the Administrator.
Notwithstanding the foregoing, the Administrator, subject to the terms and
conditions of the Plan, may delegate to any Committee Designate the authority to
act as a subcommittee of the Board or Committee, as applicable, for purposes of
making grants or awards under the Plan to Service Providers of the Company who
are not subject to Section 16(a) of the Exchange Act as the Committee Designate
shall determine in his or her sole discretion and the Committee Designate shall
have the authority and duties of the Administrator with respect to such grants
or awards, provided, however, that (a) such Awards shall not be granted for
shares in excess of the maximum aggregate number of shares of Stock authorized
for issuance pursuant to Section 5, (b) the exercise price per share of each
Option shall be not less than the Fair Market Value per share of the Stock on
the effective date of grant, and (c) each such Award shall be subject to the
terms and conditions of the appropriate standard form of Award Agreement
approved by the Administrator and shall conform to the provisions of the Plan
and such other guidelines as shall be established from time to time by the
Administrator.
3.2  Authority of the Administrator.  In addition to any other powers set forth
in the Plan and subject to the provisions of the Plan, the Administrator shall
have the full and final power and authority, in its discretion:
(a) to determine the Fair Market Value;
(b) to select the Service Providers to whom Awards may be granted hereunder;
 
(c) to determine the number of shares of Stock to be covered by each Award
granted hereunder;
(d) to approve forms of Award Agreements for use under the Plan;
(e) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the Option Price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture or repurchase restrictions, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, will
determine;
(f) to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;
(g) to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws including qualifying for preferred
tax treatment under such applicable foreign tax laws;
(h) to modify or amend each Award, including the discretionary acceleration of
vesting and the authority to extend the post-termination exercisability period
of Awards longer than is otherwise provided for in an applicable Award
Agreement;
(i) to allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares or cash to be issued upon exercise,
settlement or vesting of an Award that number of Shares or cash having a Fair
Market Value equal to the minimum amount required to be withheld. The Fair
Market Value of any Shares to be withheld will be determined on the date that
the amount of tax to be withheld is to be determined by the applicable closing
price of the Shares as reported on the applicable stock exchange or a national
market system, including without limitation the Nasdaq Global Select




--------------------------------------------------------------------------------



Market, the Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq
Stock Market, which the Stock is listed and as reported in The Wall Street
Journal or such other source as the Administrator deems reliable. All elections
by a Participant to have Shares or cash withheld for this purpose will be made
in such form and under such conditions as the Administrator may deem necessary
or advisable;
(j) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;
(k) to allow a Participant, subject to compliance with all Applicable Laws, to
defer the receipt of the payment of cash or the delivery of Shares that would
otherwise be due to such Participant under an Award;
(l) to determine whether Awards will be settled in Shares, cash or in any
combination thereof;
(m) to determine whether Awards will be adjusted for Dividend Rights;
(n) to establish a program whereby Service Providers designated by the
Administrator can, subject to compliance with all Applicable Laws, reduce
compensation otherwise payable in cash in exchange for Awards under the Plan;
(o) to issue Awards in satisfaction of obligations owed to any Participant under
any other Company incentive or deferred compensation plan;
(p) to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including without limitation, (A) restrictions under an insider
trading policy, and (B) restrictions as to the use of a specified brokerage firm
for such resales or other transfers;
(q) in accordance with Section 14 of the Plan, to specify in an Award Agreement
at the time of the Award, or later
 
pursuant to an amendment of an outstanding Award, that the Participant's rights,
payments and benefits with respect to an Award (including amounts received upon
the settlement or exercise of an Award) shall be subject to reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award; and
(r) to make all other determinations deemed necessary or advisable for
administering the Plan.
3.3  Effect of Decisions and Determinations under Plan.  The decisions,
determinations and interpretations of the Administrator will be final and
binding on all Participants and any other holders of Awards.
3.4  Administration with Respect to Officers.  With respect to participation by
Officers in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.
3.5  No Repricing.  Notwithstanding anything in the Plan to the contrary,
without the affirmative vote of holders of a majority of the shares of Stock
cast in person or by proxy at a meeting of the stockholders of the Company at
which a quorum representing a majority of all outstanding shares of Stock is
present or represented by proxy, the Administrator shall not approve a program
providing for either (a) the cancellation of outstanding Options and/or SARs and
the grant in substitution therefore of any new Awards, including specifically,
without limitation, any new Options and/or SARS having a lower exercise price or
(b) the amendment of outstanding Options and/or SARs to reduce the exercise
price thereof. This Section 3.5 shall not be construed to apply to "issuing or
assuming a stock option in a transaction to which Section 424(a) applies" within
the meaning of Section 424 of the Code.
3.6  Indemnification.  In addition to such other rights of indemnification as
they may have as members of the




--------------------------------------------------------------------------------



Board, Officers or Employees of the Company, members of the Board and any
Officers or Employees of the Company to whom authority to act for the Board or
the Company is delegated shall be indemnified by the Company against all
reasonable expenses, including attorneys' fees, actually and necessarily
incurred in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan, or any right granted hereunder, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Company) or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such action, suit or proceeding that such person
is liable for gross negligence, bad faith or intentional misconduct in duties;
provided, however, that within sixty (60) days after the institution of such
action, suit or proceeding, such person shall offer to the Company, in writing,
the opportunity at its own expense to handle and defend the same.
4. Participation.  Subject to the terms and conditions of the Plan, the
Administrator shall determine and designate, from time to time, from among the
Service Providers those who will be granted one or more Awards under the Plan.
In the discretion of the Administrator, and subject to the terms of the Plan, a
Service Provider may be granted any Award permitted under the provisions of the
Plan, and more than one Award may be granted to a Service Provider. Except as
otherwise agreed by the Administrator and the Participant, or except as
otherwise provided in the Plan, an Award under the Plan shall not affect any
previous Award under the Plan or an award under any other plan maintained by the
Company.
5. Shares Subject to the Plan.
5.1  Number of Shares Reserved.  The shares of Stock with respect to which
Awards may be made under the Plan shall
 
be shares currently authorized but unissued or currently held or subsequently
acquired by the Company as treasury shares, including shares purchased in the
open market or in private transactions. Subject to the provisions of subsection
5.4, the number of shares of Stock which may be issued with respect to Awards
under the Plan shall not exceed 42,104,174 shares in the aggregate.
5.2  Reusage of Shares.
(a) In the event of the exercise or termination (by reason of forfeiture,
expiration, cancellation, surrender or otherwise) of any Award under the Plan,
that number of shares of Stock that was subject to the Award but not delivered
shall again be available for Awards under the Plan.
(b) In the event that shares of Stock are delivered under the Plan as Restricted
Stock or Restricted Stock Units and are thereafter forfeited or reacquired by
the Company pursuant to rights reserved in the Award Agreement, such forfeited
or reacquired shares of Stock shall again be available for Awards under the
Plan.
(c) Notwithstanding the provisions of Sections 5.2(a) or (b), the following
shares of Stock shall not be available for reissuance under the Plan: (i) shares
of Stock with respect to which the Participant has received the benefits of
ownership (other than voting rights), either in the form of dividends or
otherwise; (ii) shares of Stock which are withheld from any Award or payment
under the Plan to satisfy tax withholding obligations; (iii) shares of Stock
which are surrendered to fulfill tax obligations; (iv) shares of Stock which are
surrendered in payment of the Option Price upon the exercise of an Option; and
(v) shares of Stock subject to the grant of SAR which are not issued upon
settlement of the SAR.
5.3  Adjustments to Shares Reserved.  In the event of any merger, consolidation,
reorganization, recapitalization, spinoff, stock dividend, extraordinary cash
dividend, stock split, reverse stock split, exchange or other distribution
(whether in the form of cash, Shares, other securities, or




--------------------------------------------------------------------------------



other property) with respect to shares of Stock or other change in the corporate
structure or capitalization affecting the Stock, the type and number of shares
of stock which are or may be subject to awards under the Plan, the individual
limits under Section 5.4 and the terms of any outstanding Awards (including, but
not limited to, the price at which shares of stock may be issued pursuant to an
Award) shall be equitably adjusted by the Administrator, in its sole discretion,
as it may determine to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.
5.4  Individual Limits on Awards.  Notwithstanding any other provision of the
Plan to the contrary, the following limitations shall apply to Awards under the
Plan:
(a) No Employee or Consultant shall be granted, in any fiscal year of the
Company (1) Options or SARs to purchase more than 4,000,000 Shares,
(2) Restricted Stock or Restricted Stock Units covering more than
2,000,000 Shares, (3) Performance Shares covering more than 2,000,000 Shares,
and (4) Performance Units which could result in such Service Provider receiving
more than $15,000,000. No Director who is not also an Employee shall be granted,
in any fiscal year of the Company, Awards having a grant date fair value of more
than $1,000,000. For this purpose, Awards will be valued using the same method
as the Company uses in preparing its publicly-filed financial statements.
(b) In connection with an individual's initial employment with the Company, an
Employee may be granted (in addition to the Awards described in 5.4(a)) (1)
Options or SARs to purchase up to an additional 2,000,000 Shares, and (2)
Restricted Stock or Restricted Stock Units covering up to an additional
1,000,000 Shares.
(c) If an Award is cancelled in the same fiscal year of the Company in which it
was granted (other than in connection with a Change in Control), the cancelled
Award will also
 
be counted against the limits set forth in subsections (a) and (b) above.
(d) The determination made under this Section 5.4 shall be based on the shares
subject to the Awards at the time of grant, regardless of when the Awards become
exercisable and/or are settled.
6. Options.
6.1  Term of Option.  The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time of the Incentive Stock Option is granted, owns
stock representing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or a Related Entity, the term of
the Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.
6.2  Restrictions Relating to Incentive Stock Options.  To the extent that the
aggregate fair market value of Stock with respect to which Incentive Stock
Options are exercisable for the first time by any individual during any calendar
year (under all plans of the Company) exceeds $100,000, such options shall be
treated as Non-Qualified Stock Options, to the extent required by Section 422 of
the Code.
6.3  Option Price.  The Option Price shall be established by the Administrator
or shall be determined by a method established by the Administrator at the time
the Option is granted; provided, however, that in no event shall such price be
less than 100% of the Fair Market Value of a share of Stock as of the date on
which the Option is granted. Notwithstanding the foregoing, any Incentive Stock
Option granted to an Employee who, at the time of grant, owns Stock representing
more than ten percent (10%) of the voting power of all classes of stock of the
Company or a




--------------------------------------------------------------------------------



Related Entity, the Option Price will be no less than 110% of the Fair Market
Value on the date of grant.
6.4  Waiting Period and Exercise Dates.  At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised. The Administrator, in its discretion, may impose such restrictions on
shares of Stock acquired pursuant to the exercise of an Option (including stock
acquired pursuant to the exercise of a tandem Stock Appreciation Right) as it
determines to be desirable, including, without limitation, restrictions relating
to disposition of the shares and forfeiture restrictions based on service,
performance, Stock ownership by the Participant, and such other factors as the
Administrator determines to be appropriate.
6.5  Form of Consideration.  The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration to the
extent permitted by Applicable Laws may consist entirely of: (a) cash;
(b) check; (c) other shares of Stock which meet the conditions established by
the Administrator to avoid any adverse financial accounting consequences (as
determined solely by the Administrator); (d) consideration received by the
Company under a cashless exercise program implemented by the Company in
connection with the Plan; (e) consideration received by the Company under a net
exercise program implemented by the Company in connection with the Plan, (f) any
combination of the foregoing methods of payment; or (g) such other consideration
and method of payment for the issuance of shares of Stock to the extent
permitted by Applicable Laws.
6.6  Exercise of Option.
 
(a) Procedure for Exercise; Rights as a Stockholder.  Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.
An Option will be deemed exercised when the Company receives: (x) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (y) full payment for the Shares with
respect to which the Option is exercised (together with any applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the shares of Stock
underlying such Option, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in the applicable Award Agreement.
Exercising an Option in any manner will decrease the number of Shares thereafter
available for sale under the Option, by the number of Shares as to which the
Option is exercised. In addition, the exercise of an Option will result in the
surrender of the corresponding rights under a tandem Stock Appreciation Right,
if any.
(b) Termination of Service Provider Relationship.  If a Participant ceases to be
an Service Provider, other than upon the Participant's death or Disability, the
Participant may exercise his or her Option within such period of time




--------------------------------------------------------------------------------



as is specified in the Award Agreement to the extent that the Option is vested
on the date of termination (but in no event later than the expiration of the
term of such Option as set forth in the Award Agreement). In the absence of a
specified time in the Award Agreement, and except to the extent terminated
earlier pursuant to the Award Agreement, the Option will remain exercisable for
three (3) months following the Participant's termination. Unless otherwise
provided by the Administrator, if on the date of termination the Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan. If after termination the
Participant does not exercise his or her Option within the time specified by the
Administrator, the Option will terminate, and the Shares covered by such Option
will revert to the Plan.
(c) Disability of Participant.  If a Participant ceases to be a Service Provider
as a result of the Participant's Disability, the Participant may exercise his or
her Option within such period of time as is specified in the Award Agreement to
the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement). In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for twelve (12) months following the
Participant's termination as a result of Disability. Unless otherwise provided
by the Administrator, if on the date of termination the Participant is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan. If after termination the
Participant does not exercise his or her Option within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.
(d) Death of Participant.  If a Participant dies while a Service Provider, the
Option may be exercised following the Participant's death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may
 
the option be exercised later than the expiration of the term of such Option as
set forth in the Award Agreement), by the Participant's designated beneficiary,
provided such beneficiary has been designated prior to Participant's death in a
form acceptable to the Administrator. If no such beneficiary has been designated
by the Participant, then such Option may be exercised by the personal
representative of the Participant's estate or by the person(s) to whom the
Option is transferred pursuant to the Participant's will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant's death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
6.7  Reload Provision.  In the event the Participant exercises an Option that
was granted on or prior to the 2006 Restatement Date and pays all or a portion
of the Option Price in Stock, such Participant (either pursuant to the terms of
the Option Award, or pursuant to the exercise of Administrator discretion at the
time the Option is exercised) may be issued a new Option to purchase additional
shares of Stock equal to the number of shares of Stock surrendered to the
Company in such payment. Such new Option shall have an exercise price equal to
the Fair Market Value per share on the date such new Option is granted, shall
first be exercisable six months from the date of grant of the new Option and
shall expire on the same date as the expiration date of the original Option so
exercised by payment of the Option Price in shares of Stock. Options granted
after the 2006 Restatement Date will not be subject to this reload provision in
this Section 6.7.




--------------------------------------------------------------------------------



7. Stock Appreciation Rights.
7.1  Types of SARs Authorized.  SARs may be granted in tandem with all or any
portion of a related Option or may be granted independently of any Option.
7.2  Exercise Price and Other Terms.  The Administrator, subject to the
provisions of the plan, will have complete discretion to determine the terms and
conditions of each SAR granted under the Plan; provided, however, that (a) the
exercise price per share subject to a tandem SAR shall be the exercise price per
share under the related Option and (b) the exercise price per share subject to
an independently granted SAR shall not be less than the Fair Market Value of a
share of Stock on the effective date of grant of the SAR.
7.3  Exercise.  If a SAR is not in tandem with an Option, then the SAR shall be
exercisable in accordance with the terms established by the Administrator at the
time of grant and set forth in the Award Agreement. If a SAR is granted in
tandem with an Option, then the SAR shall be exercisable at the time the tandem
Option is exercisable. The exercise of a tandem SAR will result in the surrender
of the corresponding rights under the related Option.
7.4  Settlement of Award.  Upon the exercise of a SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying: (a) the difference between the Fair Market Value of a Share on the
date of exercise over the exercise price; times (b) the number of shares of
Stock with respect to which the SAR is exercised. At the discretion of the
Administrator, the payment upon SAR exercise may be in cash, in shares of Stock
of equivalent value, or in some combination thereof.
7.5  Terms and Expiration of SARs.  The Administrator, in its discretion, may
impose such restrictions on shares of Stock acquired pursuant to the exercise of
a SAR as it determines to be desirable, including, without limitation,
restrictions relating to disposition of the shares and forfeiture restrictions
based on service, performance, ownership of Stock by the Participant, and such
other
 
factors as the Administrator determines to be appropriate. Each SAR grant under
the Plan will expire upon the date determined by the Administrator, in its sole
discretion, and set forth in the Award Agreement. Notwithstanding the foregoing,
the requirements of Section 6.6 also will apply to SARs.
8. Restricted Stock.
8.1  Grant of Restricted Stock.  Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Restricted
Stock to Service Providers in such amounts as the Administrator, in its sole
discretion, will determine.
8.2  Restricted Stock Agreement.  Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, Restricted Stock will be held by the Company as escrow
agent until the restrictions on such Shares have lapsed.
8.3  Other Restrictions.  The Administrator, in its sole discretion, may impose
such other restrictions on Restricted Stock as it may deem advisable or
appropriate, including granting such an Award of Restricted Stock subject to
Performance Goals or to the requirements of Section 12.
8.4  Removal of Restrictions.  Except as otherwise provided in the Plan or the
applicable Award Agreement, Shares of Restricted Stock covered by each
Restricted Stock grant made under the Plan will be released from escrow as soon
as practicable after the last day of the Period of Restriction. The
Administrator, in its discretion, may accelerate the time at which any
restrictions will lapse or be removed.
8.5  Voting Rights.  During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with




--------------------------------------------------------------------------------



respect to those Shares, unless the Administrator determines otherwise and as
set forth in the Award Agreement.
8.6  Dividend Rights.  During the Period of Restriction, Service Providers
holding Shares of Restricted Stock may be entitled to Dividend Rights with
respect to such Shares to the extent provided in the Award Agreement. If any
such Dividend Rights are paid in shares of Stock, the shares of Stock will be
subject to the same restrictions on transferability and forfeitability as the
Restricted Stock with respect to which they were paid. Dividend Rights shall be
settled in cash or in shares of Stock, as determined by the Administrator, shall
be payable at the time and in the form determined by the Administrator, and
shall be subject to such other terms and conditions as the Administrator may
determine.
8.7  Return of Restricted Stock to Company.  On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
9. Restricted Stock Units.
9.1  Grant of Restricted Stock Units.  Subject to the terms and provisions of
the Plan, the Administrator, at any time and from time to time, may grant
Restricted Stock Units to Service Providers in such amounts as the
Administrator, in its sole discretion, will determine.
9.2  Restricted Stock Unit Agreement.  Each Award of Restricted Stock Units will
be evidenced by an Award Agreement that will specify the Period of Restriction,
the number of Shares to be issued in settlement of the Award, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.
9.3  Other Restrictions.  The Administrator, in its sole discretion, may impose
such other restrictions on Restricted Stock Units as it may deem advisable or
appropriate, including granting such an Award of
 
Restricted Stock Units subject to Performance Goals or to the requirements of
Section 12.
9.4  Settlement of Restricted Stock Units.  At the time of grant of any
Restricted Stock Unit, the Administrator will specify the settlement date
applicable to each grant of Restricted Stock Units which will be no earlier than
the vesting date or dates of the Award and may be determined at the election of
the Participant. On the settlement date, the Company will transfer to the
Participant either (a) one share of Stock or (ii) cash equal to the value of one
such share of Stock for each Restricted Stock Unit scheduled to be paid out on
such date and which was not previously forfeited.
9.5  Voting Rights.  Service Providers holding Restricted Stock Units will not
have any right to exercise voting rights with respect to the shares of Stock
underlying such Restricted Stock Unit.
9.6  Dividend Rights.  During the Period of Restriction, Service Providers
holding Shares of Restricted Stock Units may be entitled to Dividend Rights with
respect to such Shares to the extent and in the manner provided in the Award
Agreement. Dividend Rights shall be settled in cash or in shares of Stock, as
determined by the Administrator, shall be payable at the time and in the form
determined by the Administrator, and shall be subject to such other terms and
conditions as the Administrator may determine.
9.7  Return of Restricted Stock Units to Company.  On the date set forth in the
Award Agreement, the Restricted Stock Units for which restrictions have not
lapsed, and for which shares of Stock have not been issued in settlement of the
Award, will revert to the Company and again will become available for grant
under the Plan.
10. Performance Units and Performance Shares.
10.1  Grant of Performance Units/Shares.  Subject to the terms and conditions of
the Plan, Performance Units and Performance Shares may be granted to Service
Providers at any time and from time to time, as will be determined by




--------------------------------------------------------------------------------



the Administrator, in its sole discretion. The Administrator will have complete
discretion in determining the number of Performance Units and Performance Shares
granted to each Participant.
10.2  Value of Performance Units/Shares.  Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
10.3  Performance Objectives and Other Terms.  The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Participant) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Participants. The
time period during which the performance objectives must be met will be called
the "Performance Period." Each Award of Performance Units/Shares will be
evidenced by an Award Agreement that will specify the Performance Period, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine. The Administrator may set Performance Goals based upon the
achievement of Company-wide, divisional, or individual goals, applicable federal
or state securities laws, or any other basis determined by the Administrator in
its discretion.
10.4  Earning of Performance Units/Shares.  After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives have been achieved.
After the grant of a Performance Unit/Share, the Administrator, in its sole
discretion, may reduce or waive any performance objectives for such Performance
Unit/Share.
 
10.5  Form and Timing of Payment of Performance Units/Shares.  Payment of earned
Performance Units/Shares will be made as soon after the expiration of the
applicable Performance Period at the time determined by the Administrator. The
Administrator, in its sole discretion, may pay earned Performance Units/Shares
in the form of cash, in Shares (which have an aggregate Fair Market Value equal
to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period) or in a combination thereof.
10.6  Cancellation of Performance Units/Shares.  On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.
11. Replacement Awards.  Each holder of an Award related to the common stock of
Old Ameritrade which was granted pursuant to the Plan prior to the Assumption
Date and which was outstanding as of the Assumption Date after giving effect to
the transactions contemplated by the Merger Agreement (the "Existing Awards"),
will, as of the Assumption Date, be automatically granted a "Replacement Award"
under the Plan and the Existing Awards shall be cancelled in exchange for the
Replacement Awards. The number of shares of Stock and, if applicable, the Option
Price per share of Stock, subject to a Replacement Award shall be equal to the
same number of shares of common stock of Old Ameritrade and, if applicable, the
same Option Price per share, subject to corresponding Existing Award. Except as
provided in the preceding sentence, the Replacement Awards granted pursuant to
this Section 11 shall be subject to the same terms and conditions as the
corresponding Existing Awards.
12. Terms and Conditions of Any Performance-Based Award.
12.1  Purpose.  The purpose of this Section 12 is to provide the Administrator
the ability (but not the




--------------------------------------------------------------------------------



obligation) to grant Awards (other than Options and SARs) that are intended to
qualify as performance-based compensation under Section 162(m) of the Code. If
the Administrator, in its discretion, decides to grant a Performance-Based Award
subject to Performance Goals to a Covered Employee, the provisions of this
Section 12 will control over any contrary provision in the Plan; provided,
however, that the Administrator may in its discretion grant Awards to such
Covered Employees that are based on Performance Goals or other specific criteria
or goals but that do not satisfy the requirements of this Section 12.
12.2  Applicability.  This Section 12 will apply to those Covered Employees
which are selected by the Administrator to receive any Award subject to
Performance Goals. The designation of a Covered Employee as being subject to
Section 162(m) of the Code will not in any manner entitle the Covered Employee
to receive an Award under the Plan. Moreover, designation of a Covered Employee
subject to Section 162(m) of the Code for a particular Performance Period will
not require designation of such Covered Employee in any subsequent Performance
Period and designation of one Covered Employee will not require designation of
any other Covered Employee in such period or in any other period.
12.3  Procedures with Respect to Performance Based Awards.  To the extent
necessary to comply with the performance-based compensation of Section 162(m) of
the Code, with respect to any Award granted subject to Performance Goals, no
later than ninety (90) days following the commencement of any Performance Period
(or such other deadline as may be required or permitted for awards intended to
qualify under Section 162(m)), the Administrator will, in writing, (a) designate
one or more Participants who are Covered Employees, (b) determine the applicable
Performance Period, (c) select the Performance Goals applicable to the
Performance Period, (d) establish the Performance Goals, and amounts of such
Awards, as applicable, which may be earned for such Performance Period, and
(e) specify the relationship
 
between Performance Goals and the amounts of such Awards, as applicable, to be
earned by each Covered Employee for such Performance Period. Following the
completion of each Performance Period, the Administrator will certify in writing
whether the applicable Performance Goals have been achieved for such Performance
Period. In determining the amounts earned by a Covered Employee, the
Administrator will have the right to reduce or eliminate (but not to increase)
the amount payable at a given level of performance to take into account
additional factors that the Administrator may deem relevant to the assessment of
individual or corporate performance for the Performance Period. Unless
specifically provided otherwise by the Administrator when establishing any
Performance Goal, and only to the extent applicable to each particular
Performance Goal, such Performance Goals shall be automatically adjusted to
(a) the reflect the impact of any change in accounting standards that may be
required by the Financial Accounting Standards Board after the adoption of the
Performance Goal and (b) reflect the impact of any restatement of the Company's
financial statements as result of such a change in the accounting standards.
12.4  Payment of Performance Based Awards.  Unless otherwise provided in the
applicable Award Agreement, a Covered Employee must be employed by the Company
or a Related Entity on the day a Performance-Based Award for such Performance
Period is paid to the Covered Employee. Furthermore, a Covered Employee will be
eligible to receive payment pursuant to a Performance-Based Award for a
Performance Period only if the Performance Goals for such period are achieved.
12.5  Additional Limitations.  Notwithstanding any other provision of the Plan,
any Award which is granted to a Covered Employee and is intended to constitute
qualified performance based compensation under Section 162(m) of the Code will
be subject to any additional limitations set forth in the Code (including any
amendment to Section 162(m)) or any regulations and ruling issued thereunder
that are requirements for qualification as




--------------------------------------------------------------------------------



qualified performance-based compensation as described in Section 162(m) of the
Code, and the Plan will be deemed amended to the extent necessary to conform to
such requirements.
13. Change in Control.
13.1  Options and SARs.  In the event of a Change in Control, an outstanding
Option or SAR that was granted on or after the 2006 Restatement Date may be
(i) assumed or substituted with an equivalent option or SAR of the successor
corporation or a Parent or Subsidiary of the successor corporation,
(ii) replaced with a cash incentive program of the successor corporation or a
Parent or Subsidiary of the successor corporation, or (iii) terminated. Unless
determined otherwise by the Administrator, in the event that the successor
corporation does not assume, substitute or replace a Participant's Option or SAR
that was granted on or after the 2006 Restatement Date, the Participant shall,
immediately prior to the Change in Control, fully vest in and have the right to
exercise such Option or SAR that was granted on or after the 2006 Restatement
Date and which is not assumed, substituted or replaced as to all of the Stock
underlying the Award, including Shares as to which it would not otherwise be
vested or exercisable. If an Option or SAR that was granted on or after the 2006
Restatement Date is not assumed, substituted or replaced in the event of a
Change in Control, the Administrator shall notify the Participant in writing or
electronically that the Option or SAR that was granted on or after the 2006
Restatement Date shall be exercisable, to the extent vested, for a period of up
to fifteen (15) days from the date of such notice, and the Option or SAR that
was granted on or after the 2006 Restatement Date shall terminate upon the
expiration of such period. For the purposes of this paragraph, the Option or SAR
that was granted on or after the 2006 Restatement Date shall be considered
assumed if, following the Change in Control, the option or stock appreciation
right confers the right to purchase or receive, for each Share of Stock subject
to such Option or SAR immediately prior to the
 
Change in Control, the consideration (whether stock, cash, or other securities
or property) received in the Change in Control by holders of Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of the Option or SAR that was granted on or after the 2006
Restatement Date, for each Share of Stock subject to the Option or SAR that was
granted on or after the 2006 Restatement Date, to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Stock in the Change in Control.
Notwithstanding anything herein to the contrary, an Award that vests, is earned
or paid-out upon the satisfaction of one or more Performance Goals will not be
considered assumed if the Company or its successor modifies any of such
Performance Goals without the Participant's consent; provided, however, a
modification to such Performance Goals only to reflect the successor
corporation's post-merger or post-Change in Control corporate structure will not
be deemed to invalidate an otherwise valid Award assumption.
13.2  Restricted Stock, Restricted Stock Units, Performance Shares and
Performance Units.  In the event of a Change in Control, an outstanding Award of
Restricted Stock, Restricted Stock Unit, Performance Share or Performance Unit
that was granted on or after the 2006 Restatement Date may be (i) assumed or
substituted with an equivalent restricted stock, restricted stock unit,
performance share or performance unit award of the successor corporation or a
Parent or Subsidiary of the successor corporation, (ii) replaced with a cash
incentive program of the successor corporation or a Parent or Subsidiary of the
successor corporation, or (iii) terminated.




--------------------------------------------------------------------------------



Unless determined otherwise by the Administrator, in the event that the
successor corporation refuses to assume, substitute or replace a Participant's
Restricted Stock, Restricted Stock Unit, Performance Share or Performance Unit
that was granted on or after the 2006 Restatement Date, the Participant shall,
immediately prior to the Change in Control, fully vest in such Restricted Stock,
Restricted Stock Unit, Performance Share or Performance Unit that was granted on
or after the 2006 Restatement Date including as to Shares which would not
otherwise be vested. For the purposes of this paragraph, a Restricted Stock,
Restricted Stock Unit, Performance Share or Performance Unit award that was
granted on or after the 2006 Restatement Date shall be considered assumed if,
following the Change in Control, the award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Stock for each Share
held on the effective date of the transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received, for
each Share and each unit/right to acquire a Share subject to the Award, to be
solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Stock in the
Change in Control. Notwithstanding anything herein to the contrary, an Award
that vests, is earned or paid-out upon the satisfaction of one or more
Performance Goals will not be considered assumed if the Company or its successor
modifies any of such Performance Goals without the Participant's consent;
provided, however, a modification to such Performance Goals only to reflect the
successor corporation's post-merger or post-Change in Control corporate
structure will
 
not be deemed to invalidate an otherwise valid Award assumption.
14. Forfeiture Events.  The Administrator may specify in an Award Agreement that
the Participant's rights, payments, and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, fraud, breach of a fiduciary duty, restatement of
financial statements as a result of fraud or willful errors or omissions,
termination of employment for cause, violation of material Company and/or
Subsidiary policies, breach of non-competition, confidentiality, or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is detrimental to the business or reputation of the Company
and/or its Subsidiaries. Notwithstanding any contrary provision in the Plan or
any Award Agreement, an Award shall be subject to the Company's clawback policy
as may be established and/or amended from time to time (the "Clawback Policy").
The Board or the Administrator, as applicable, may require a Participant to
forfeit, return or reimburse to the Company all or a portion of the Award and
any amounts paid thereunder pursuant to the terms of the Clawback Policy or as
necessary or appropriate to comply with Applicable Laws.
15. Miscellaneous.
15.1  Limit on Distribution.  Distribution of shares of Stock or other amounts
under the Plan shall be subject to the following:
(a) Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any shares of Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws and the applicable requirements of any
securities exchange or similar entity.




--------------------------------------------------------------------------------



(b) In the case of a Participant who is subject to Section 16(a) and 16(b) of
the Exchange Act, the Administrator may, at any time, add such conditions and
limitations to any Award to such Participant, or any feature of any such Award,
as the Administrator, in its sole discretion, deems necessary or desirable to
comply with Section 16(a) or 16(b) of the Exchange Act and the rules and
regulations thereunder or to obtain any exemption therefrom. To the extent that
any provision of the Plan, Award Agreement or action by the Administrator fails
to so comply, it shall be deemed null and void, to the extent permitted by law
and deemed advisable or appropriate by the Administrator.
(c) To the extent that the Plan provides for issuance of certificates to reflect
the transfer of shares of Stock, the transfer of such shares may be effected on
a non-certificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange.
15.2  Tax.
(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any Tax
Obligations are due, the Company will have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy all Tax Obligations.
(b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such Tax Obligations, in whole or in part by (without
limitation) (a) paying cash, (b) electing to have the Company withhold otherwise
deliverable cash or Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld or such other amount as will not result
in any adverse accounting consequences to the Company, as the Administrator
determines in its sole discretion, or (c) delivering to the Company
already-owned Shares having a Fair Market Value equal to the minimum statutory
amount required to be withheld or such other amount as will not result in any
 
adverse accounting consequences to the Company, as the Administrator determines
in its sole discretion. The Fair Market Value of the Shares to be withheld or
delivered will be determined as of the date that the taxes are required to be
withheld.
(c) Compliance With Section 409A. Awards will be designed and operated in such a
manner that they are either exempt from the application of, or comply with, the
requirements of Section 409A such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Section 409A, except as otherwise determined in the sole discretion of the
Administrator. Each payment or benefit under this Plan and under each Award
Agreement is intended to constitute a separate payment for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations. The Plan, each Award and each Award
Agreement under the Plan is intended to be exempt from or otherwise meet
the requirements of Section 409A and will be construed and interpreted,
including but not limited with respect to ambiguities and/or ambiguous terms, in
accordance with such intent, except as otherwise specifically determined in the
sole discretion of the Administrator. To the extent that an Award or payment, or
the settlement or deferral thereof, is subject to Section 409A the Award will be
granted, paid, settled or deferred in a manner that will meet the requirements
of Section 409A, such that the grant, payment, settlement or deferral will not
be subject to the additional tax or interest applicable under Section 409A.
Unless the Administrator determines otherwise, in no event will a Participant be
reimbursed for the taxes imposed or any other costs incurred as a result of
Section 409A.
15.3  Transferability.  Awards under the Plan are not transferable except as
designated by a Participant by will or by the laws of descent and distribution.
To the extent that the Participant who receives an Award under the Plan has the
right to exercise such Award, the Award may be exercised during the lifetime of
the Participant only by the Participant.




--------------------------------------------------------------------------------



15.4  Notices.  Any notice or document required to be filed with the
Administrator under the Plan will be properly filed if delivered or mailed by
registered mail, postage prepaid, to the Administrator, in care of the Company,
at its principal executive offices. The Administrator may, by advance written
notice to affected persons, revise such notice procedure from time to time. Any
notice required under the Plan (other than a notice of election) may be waived
by the person entitled to notice.
15.5  Form and Time of Elections.  Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification or
revocation thereof, shall be in writing filed with the Administrator at such
times, in such form, and subject to such restrictions and limitations, not
inconsistent with the terms of the Plan, as the Administrator shall require.
15.6  Agreement With Company.  At the time of an Award to a Participant under
the Plan, the Administrator may require a Participant to enter into an Award
Agreement with the Company in a form specified by the Administrator, agreeing to
the terms and conditions of the Plan and to such additional terms and
conditions, not inconsistent with the Plan, as the Administrator may, in its
sole discretion, prescribe.
15.7  Limitation of Implied Rights.
(a) Neither a Participant nor any other person shall, by reason of the Plan,
acquire any right in or title to any assets, funds or property of the Company
whatsoever, including, without limitation, any specific funds, assets, or other
property which the Company, in its sole discretion, may set aside in
anticipation of a liability under the Plan. A Participant shall have only a
contractual right to the amounts, if any, payable under the Plan, unsecured by
any assets of the Company. Nothing contained in the Plan shall constitute a
guarantee by the Company that the assets of such companies shall be sufficient
to pay any benefits to any person.
 
(b) The Plan does not constitute a contract of employment, and selection as a
Participant will not give any employee the right to be retained in the employ of
the Company, nor any right or claim to any benefit under the Plan, unless such
right or claim has specifically accrued under the terms of the Plan. Except as
otherwise provided in the Plan, no Award under the Plan shall confer upon the
holder thereof any right as a shareholder of the Company prior to the date on
which he fulfills all service requirements and other conditions for receipt of
such rights.
15.8  Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.
15.9  Gender and Number.  Where the context admits, words in one gender shall
include the other gender, words in the singular shall include the plural and the
plural shall include the singular.
15.10  Severability.  Notwithstanding any contrary provision of the Plan or an
Award to the contrary, if any one or more of the provisions (or any part
thereof) of this Plan or the Awards shall be held invalid, illegal or
unenforceable in any respect, such provision shall be modified so as to make it
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions (or any part thereof) of the Plan or Award, as
applicable, shall not in any way be affected or impaired thereby.
15.11  Date of Grant.  The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.




--------------------------------------------------------------------------------



16. Amendment and Termination.
16.1  Amendment and Termination.  The Administrator may at any time amend,
alter, suspend or terminate the Plan.
16.2  Stockholder Approval.  The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws. Other than pursuant to Section 13, the Company also will obtain
stockholder approval before implementing a program to reduce the exercise price
of outstanding Options and/or SARs through a repricing or Award exchange.
16.3  Effect of Amendment or Termination.  No amendment, alteration, suspension
or termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Company, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator's ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.


